[Cite as State v. Penn, 2022-Ohio-4801.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. Earle E. Wise, P. J.
        Plaintiff-Appellant                        Hon. John W. Wise, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case Nos. 22 COA 014 and 015
SAMUEL PENN, III

        Defendant-Appellee                         OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case Nos 21 CRI 059 and 060


JUDGMENT:                                       Reversed and Remanded



DATE OF JUDGMENT ENTRY:                         December 29, 2022



APPEARANCES:

For Plaintiff-Appellant                         For Defendant-Appellee

CHRISTOPHER R. TUNNELL                          SAMANTHA PUGH
PROSECUTING ATTORNEY                            SOROKA & ASSOCIATES LLC
NADINE HAUPTMAN                                 503 South Front Street
ASSISTANT PROSECUTOR                            Suite 205
110 Cottage Street, Third Floor                 Columbus, Ohio 43215
Ashland, Ohio 44805
Ashland County, Case Nos. 22 COA 014, 015                                                2


Wise, John, J.

       {¶1}   Plaintiff-Appellant the State of Ohio appeals the May 5, 2022, Judgment

Entry entered by the Ashland County Court of Common Pleas, sentencing Defendant-

Appellee Samuel Penn, III, in which the trial court failed to impose a consecutive sentence

for the firearm specification in Case No. 21-CRI-059 with the firearm specification in Case

No. 21-CRI-060.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   The relevant facts and procedural history are as follows:

       {¶3}   On March 12, 2021, an Ashland County Grand Jury indicted Defendant-

Appellee, Samuel Penn, Ill, in two separate, unrelated cases:

                                           21-CRl-060

       {¶4}   On October 4, 2020, Deputy Taylor Temple, with the Ashland County

Sheriff's Office, observed Appellee Samuel Penn, III, speeding on State Route 30 and

effectuated a traffic stop. Upon approaching the vehicle, Deputy Temple detected the

odor of marijuana emanating from the vehicle, a red GMC SUV. He then conducted a

probable cause search, which led to the discovery of a Ruger .45 caliber handgun in the

center console, an ammunition clip in the glove box, marijuana in a backpack, an open

container of alcohol and Eutylone, a Schedule I drug .

       {¶5}   Appellee was charged with aggravated possession of drugs (Eutylone),

carrying a concealed weapon, and operating a vehicle under the influence of alcohol or a

drug of abuse or a combination thereof. The charges of aggravated possession of drugs

and carrying a concealed weapon each contained specifications.
Ashland County, Case Nos. 22 COA 014 and 015                                            3


                                     Case No. 21-CRl-059

      {¶6}   On January 21, 2021, Appellee was again stopped for speeding on State

Route 30. This time Appellee was stopped by Deputy Kinter with the Ashland County

Sheriff’s office, who noticed a strong odor of burnt marijuana as he neared the vehicle, a

2007 Mercury. A probable cause search was conducted, which resulted in the seizure of

marijuana, a digital scale, several pills, more than 16 grams of methamphetamine, a

Ruger .45 caliber handgun and ammunition, and two .45 caliber rounds located in

Appellee’s pants pocket. Appellee was charged with aggravated possession of drugs

(methamphetamine) and carrying a concealed weapon, with specifications on each count.

      {¶7}   On August 17, 2021, the State moved for joinder of these cases, pursuant

to Crim.R. 8 and Crim.R. 13, for the purposes of judicial economy and conservation of

resources.

      {¶8}   On November 30, 2021, the trial court granted the State's motion, over

objection from Appellee, and joined the cases.

      {¶9}   Appellee ultimately plead guilty to all counts in each of his two cases.

      {¶10} On April 25, 2022, the trial court held a sentencing hearing. In Case No. 21-

CRI-59, the trial court imposed an indefinite sentence of three (3) years to four and one-

half (4 ½ ) years. The court also imposed a mandatory one-year sentence for the firearm

specification to be served prior to and consecutively to the indefinite sentence. In Case

No. 21-CRI-60, the court imposed a nine (9) month prison sentence on the aggravated

possession of drugs charge plus a mandatory one-year sentence on the firearm

specification, to be served prior to and consecutively to the nine months.
Ashland County, Case Nos. 22 COA 014 and 015                                             4


       {¶11} In imposing sentence, the trial court ran the two sentences for the two

charges concurrent to each other, as opposed to consecutive, including the two separate

one-year firearm specifications (one in each of the two cases). The State voiced its

objection at that time.

       {¶12} On May 6, 2022, the trial court entered its sentencing order in both cases.

       {¶13} Appellant now appeals, assigning the following errors for review:

                                   ASSIGNMENT OF ERROR

       {¶14} “I. TRIAL COURT ERRED IN ORDERING CONCURRENT PRISON

TERMS FOR FIREARM SPECIFICATIONS WHEN THE FELONIES WERE NOT

COMMITTED AS PART OF THE SAME ACT OR TRANSACTION AND AROSE IN TWO

DIFFERENT CASES.”

                                          State’s Appeal

       {¶15} Prior to considering the merits of the state's appeal, we will address the

state's right to appeal the sentence imposed by the trial court. The state filed its appeal

pursuant to R.C. 2953.08(B)(2), which provides, in pertinent part:

              (B) In addition to any other right to appeal and except as provided in

       division (D) of this section, a prosecuting attorney, * * * may appeal as a

       matter of right a sentence imposed upon a defendant who is convicted of or

       pleads guilty to a felony or, in the circumstances described in division (B)(3)

       of this section the modification of a sentence imposed upon such a

       defendant, on any of the following grounds:

              ***

              (2) The sentence is contrary to law.
Ashland County, Case Nos. 22 COA 014 and 015                                                  5


       {¶16} Thus, the state argues it has a right to appeal the sentence rendered by the

trial court because it is contrary to law.

                                                   I.

       {¶17} In its sole assignment of error, the state of Ohio argues that the trial court

erred in ordering concurrent sentences for firearm specifications in two separate,

unrelated cases. We agree.

       {¶18} The     sentence     for   a    firearm    specification   is   defined   in   R.C.

§2929.14(B)(1)(a), which provides:

              (B)(1)(a) Except as provided in division (B)(1)(e) of this section, if an

       offender who is convicted of or pleads guilty to a felony also is convicted of

       or pleads guilty to a specification of the type described in section 2941.141,

       2941.144, or 2941.145 of the Revised Code, the court shall impose on the

       offender one of the following prison terms:

              ***

              (iii) A prison term of one year if the specification is of the type

       described in division (A) of section 2941.141 of the Revised Code that

       charges the offender with having a firearm on or about the offender's person

       or under the offender's control while committing the offense; …

       {¶19} R.C. §2929.14(B)(1)(b) indicates that a sentence for these specifications,

except as provided for in R.C. 2929.14(B)(1)(g), should only arise once regarding crimes

committed as a single act or transaction.
Ashland County, Case Nos. 22 COA 014 and 015                                              6


      {¶20} R.C. §2929.14(B)(1)(g), provides:

             (g) If an offender is convicted of or pleads guilty to two or more

      felonies, if one or more of those felonies are aggravated murder, murder,

      attempted aggravated murder, attempted murder, aggravated robbery,

      felonious assault, or rape, and if the offender is convicted of or pleads guilty

      to a specification of the type described under division (B)(1)(a) of this

      section in connection with two or more of the felonies, the sentencing court

      shall impose on the offender the prison term specified under division

      (B)(1)(a) of this section for each of the two most serious specifications of

      which the offender is convicted or to which the offender pleads guilty and,

      in its discretion, also may impose on the offender the prison term specified

      under that division for any or all of the remaining specifications.

      {¶21} This subsection does not apply here because Appellant was not convicted

of any of the crimes listed. However, R.C. §2929.14(C)(1)(a) specifies how sentences for

firearm specifications must be served. Subject to exceptions not relevant here,

             if a mandatory prison term is imposed upon an offender pursuant to

      division (B)(1)(a) of this section for having a firearm on or about the

      offender's person or under the offender's control while committing a felony

      *** the offender shall serve any mandatory prison term imposed under [this]

      division consecutively to any other mandatory prison term imposed under

      [this] division * * * consecutively to and prior to any prison term imposed for

      the underlying felony pursuant to division (A), (B)(2), or (B)(3) of this section

      or any other section of the Revised Code, and consecutively to any other
Ashland County, Case Nos. 22 COA 014 and 015                                                7


       prison term or mandatory prison term previously or subsequently imposed

       upon the offender.

       {¶22} Id.

       {¶23} The state argues the trial court should have imposed consecutive prison

terms on Appellee for each of the firearm specifications attendant to each of Appellee’s

convictions because they were committed as separate acts or transactions.

       {¶24} The Ohio Supreme Court has defined the term “transaction,” for purposes

of R.C. §2929.14(B)(1)(b) as “ ‘a series of continuous acts bound together by time, space

and purpose, and directed toward a single objective.’ ” State v. Wills, 69 Ohio St.3d 690,

691, 635 N.E.2d 370 (1994), quoting State v. Caldwell, 9th Dist. Summit No. 14720, 1991

WL 259529, 1991 Ohio App. LEXIS 5879 (Dec. 4, 1991). If the sentencing court

determines that the offenses and attendant firearm violations occurred at separate times,

locations, and to different victims, then they are not part of the same act or transaction for

purposes of R.C. §2929.14(B)(1)(b). State v. Dean, 146 Ohio St.3d 106, 2015-Ohio-4347,

54 N.E.3d 80, ¶ 214 (holding that drive-by shootings and a murder that occurred on

different days and at different locations and involved different victims were not a single

transaction).

       {¶25} At the sentencing hearing, the trial court made the following statements:

                The Court: I don’t need findings to run a gun spec, the question here

       is what is the basis and law for imposing gun specifications from two

       different cases consecutive?

                ***
Ashland County, Case Nos. 22 COA 014 and 015                                           8


                The Court: I got a gun spec in 21-CRI-059 that is mandatory, it has

      to be run consecutive to any sentence for the offense in Count 1, so it runs

      consecutive to that, and it would add a year to the minimum term for the

      offense in Count 1 being a Felony of the Second Degree.

                ***

                The Court: In Case 21-CRI-060, I have another gun spec, different

      case, different date, different time, and it has to be run consecutive without

      consecutive findings, it’s mandatory that it run consecutive to the Count 1

      and Count 4 offenses, and the sentence imposed for those.

                Now, my question is where do we get to the two-year mandatory

      gun spec?

                Sent. T. at 7-8.

                ***

                Mr. Perez: Yes, the statute itself says it has to be a one-year

      mandatory prison term. These are two separate offenses, Your Honor, and

      these are two separate cases, and they have to be run consecutive. If you

      do not do so, we are going to lodge the objection and push the issue for

      appeal.

                The Court: Okay. Well you can do that I am finding that the statute

      doesn’t require two consecutive mandatory specification sentencings in two

      separate cases. The state chose to charge these two cases rather than one

      indictment, in two separate indictments, consecutively numbered, and I
Ashland County, Case Nos. 22 COA 014 and 015                                              9


         don’t think that this court has the authority to impose those gun

         specifications consecutive to each other without a consecutive finding.

         {¶26}   Sent. T. at 10.

         {¶27} As    previously    stated,   R.C.   §2929.14(C)(1)(a)   generally   requires

consecutive service of all firearm specifications. R.C. §2929.14(B)(1)(b) provides an

exception to the consecutive service of firearm specifications mandated by R.C.

2929.14(C)(1)(a), if they were committed as part of the same act or transaction. However,

R.C. §2929.14(B)(1)(b) provides an exception to the exception “as provided in R.C.

2929.14(B)(1)(g).” Thus, R.C. §2929.14(B)(1)(g), which requires consecutive prison

terms on the two most serious specifications in certain specified situations, only applies

if the underlying felonies and attendant firearm specifications were committed as part of

the same act or transaction. See, e.g., State v. Burton, 8th Dist. Cuyahoga No. 105470,

2018-Ohio-95 (Court must impose consecutive prison terms on firearm specifications that

were not committed as part of the same act or transaction.). If the felonies and attendant

firearm specifications were committed separately, then the trial court must follow the

default rule set forth in R.C. §2929.14(C)(1)(a), which requires mandatory consecutive

service of all firearm specifications.

         {¶28} Therefore, the trial court was required to impose consecutive service for the

two firearm specifications - one for each case. The trial court did not have discretion to

order the two sentences for the firearm specifications concurrent to each other across two

cases.
Ashland County, Case Nos. 22 COA 014 and 015                                        10


      {¶29} Here, the trial court failed to comply with this mandatory sentencing

provision when it failed to impose consecutive prisons terms on both firearm

specifications even though it found they were committed as separate transactions.

      {¶30} Appellant's sole assignment of error is sustained

      {¶31} The judgment of the Court of Common Pleas, Ashland County, Ohio, is

reversed and remanded for resentencing consistent with the law and this opinion.


By: Wise, John, J.

Wise, Earle, P. J., and

Baldwin, J., concur.


JWW/kw 1228
Ashland County, Case Nos. 22 COA 014, 015   11